Name: 2004/882/EC: Commission Decision of 3 December 2004 amending Annex I and II to Council Decision 79/542/EEC as regards the updating of the import conditions and model health certificates relating to wild and farmed game meat (notified under document number C(2004) 4554)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  trade policy;  tariff policy;  agricultural policy;  America
 Date Published: 2004-12-21

 21.12.2004 EN Official Journal of the European Union L 373/52 COMMISSION DECISION of 3 December 2004 amending Annex I and II to Council Decision 79/542/EEC as regards the updating of the import conditions and model health certificates relating to wild and farmed game meat (notified under document number C(2004) 4554) (Text with EEA relevance) (2004/882/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 72/462/EEC (1) of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries, and in particular Article 3(1), last sentence, Article 11(2) and Article 16(1) thereof. Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (2), and in particular Article 8(1) and (4) and Article 9(4)(b) thereof, Whereas: (1) Council Decision 79/542/EEC of 21 December 1979 draws up a list of third countries or parts of third countries, and lays down animal and public health and veterinary certification conditions, for importation into the Community of certain live animals and their fresh meat (3). (2) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (4), has been recently amended by Commission Regulation (EC) No 1471/2004 (5), in order to take account of the risk related to chronic wasting disease in wild and farmed cervids. Requirements on imports of fresh meat of cervids originating in the United States and in Canada have been inserted in the Regulation and will enter into force as from 1 January 2005. (3) It is necessary to align the animal health certificates Models RUW and RUF in Annex II to Decision 79/542/EEC with the updated TSE rules. (4) Chronic Wasting Disease is relevant only for certain animal species. It is therefore opportune to review the current restrictions on imports of other ruminants from Canada in order to allow import of live ruminants with the exception of cervidae. (5) The Commission has been formally requested by the Chilenian authorities to list Chile for export of of fresh farmed wild boar meat. Chile is authorised to export suidae, non-domestic suidae and meat of domestic porcine animals because of its satisfactory animal health situation assessed by several inspections of the Food and Veterinary Office, and therefore it is appropriate to list Chile for exportation of meat of farmed non-domestic suidae. (6) The definition of the territory of Serbia and Montenegro should be reviewed in order to fully reflect the United Nations Security Council Resolution 1244 of 10 June 1999. (7) Part 1 of Annex I and part 1 and part 2 of Annex II to Decision 79/542/EEC should be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Part 1 of Annex I to Decision 79/542/EEC is replaced by the text in Annex I to this decision. Article 2 Part 1 of Annex II to Decision 79/542/EEC is replaced by the text in Annex II to this Decision. Article 3 Part 2 of Annex II to Decision 79/542/EEC is amended as follows: 1. SG (Supplementary guarantees) are replaced by text in Annex III to this decision. 2. Health certificate models RUF and RUW are replaced by the models in Annex IV to this Decision. Article 4 Articles 1 and 2 of this Decision shall apply from 24 December 2004. Article 3 shall apply from 1 January 2005. Article 5 This Decision is addressed to the Member States. Done at Brussels, 3 December 2004. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 302, 31.12.1972, p. 28. Directive, as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36). (2) OJ L 18, 23.1.2002, p. 11. (3) OJ L 146, 14.6.1979, p. 15. As last amended by Decision 2004/620/EC (OJ L 279, 28.8.2004, p. 30). (4) OJ L 147, 31.5.2001, p. 1. as last amended by Commission Regulation (EC) No 1993/2004 (OJ L 344, 20.11.2004, p. 12). (5) OJ L 271, 18.8.2004, p. 24. ANNEX I ANNEX I LIVE ANIMALS PART 1 List of third countries or parts thereof (1) Country Code of Territory Description of territory Veterinary certificate Specific conditions Model(s) SG 1 2 3 4 5 6 BG  Bulgaria BG-0 Whole country  BG-1 The provinces of Varna, Dobrich, Silistra, Choumen, Targovitchte, Razgrad, Rousse, V. Tarnovo, Gabrovo, Pleven, Lovetch, Plovdic, Smolian, Pasardjik, Sofia distric, Sofia city, Pernik, Kustendil, Blagoevgrad, Sliven, Starazagora, Vratza, Montana and Vidin BOV-X, BOV-Y, RUM, OVI-X, OVI-Y A CA  Canada CA-0 Whole country POR-X IVb IX CA-1 Whole country except the Okanagan Valley region of British Columbia described as follows:  from a point on the Canada/United States border 120 ° 15 ² longitude, 49 ° latitude  northerly to a point 119 ° 35 ² longitude, 50 ° 30 ² latitude  north-easterly to a point 119 ° longitude, 50 ° 45 ² latitude  southerly to a point on the Canada/United States border 118 ° 15 ² longitude, 49 ° latitude BOV-X, OVI-X, OVI-Y, RUM (2) A CH  Switzerland CH-0 Whole country BOV-X, BOV-Y, OVI-X, OVI-Y, RUM POR-X, POR-Y, SUI B CL  Chile CL-0 Whole country OVI-X, RUM POR-X, SUI B GL  Greenland GL-0 Whole country OVI-X, RUM V HR  Croatia HR-0 Whole country BOV-X, BOV-Y, RUM, OVI-X, OVI-Y IS  Iceland IS-0 Whole country BOV-X, BOV-Y, RUM, OVI-X, OVI-Y I POR-X, POR-Y B NZ  New Zealand NZ-0 Whole country BOV-X, BOV-Y, RUM, POR-X, POR-Y, OVI-X, OVI-Y I PM  St Pierre and Miquelon PM-0 Whole country BOV-X, BOV-Y, RUM, OVI-X, OVI-Y, CAM RO  Romania RO-0 Whole country BOV-X, BOV-Y, RUM, OVI-X, OVI-Y V Specific conditions (see footnotes in each certificate) I  : territory where the presence of BSE in native cattle has been assessed as highly unlikely, for the purpose of exporting to the European Community animals certified according to the models of certificate BOV-X and BOV-Y II  : territory recognised as having an official tuberculosis-free status for the purposes of exports to the European Community of animals certified according to the model of certificate BOV-X III  : territory recognised as having an official brucellosis-free status for the purposes of exports to the European Community of animals certified according to the model of certificate BOV-X IVa  : territory recognised as having an official enzootic-bovine-leukosis (EBL) free status for the purposes of exports to the European Community of animals certified according to the model of certificate BOV-X IVb  : territory with approved holdings recognised as having an official enzootic-bovine-leukosis (EBL) free status for the purposes of exports to the European Community of animals certified according to the model of certificate BOV-X V  : territory recognised as having an official brucellosis-free status for the purposes of exports to the European Community of animals certified according to the model of certificate OVI-X VI  : geographical constraints VII  : territory recognised as having an official tuberculosis-free status for the purposes of exports to the European Community of animals certified according to the model of certificate RUM VIII  : territory recognised as having an official brucellosis-free status for the purposes of exports to the European Community of animals certified according to the model of certificate RUM IX  : territory recognised as having an official Aujeszkys disease -free status for the purposes of exports to the European Community of animals certified according to the model of certificate POR-X. (1) Without prejudice to specific certification requirements provided for by any relevant Community agreement with third countries. (2) Exclusively for live animals other than animals belonging to the cervidae species. ANNEX II ANNEX II FRESH MEAT PART 1 List of third countries or parts thereof (1) Country Code of Territory Description of territory Veterinary certificate Specific conditions Model(s) SG 1 2 3 4 5 6 AL  Albania AL-0 Whole country  AR  Argentina AR-0 Whole country EQU AR-1 The Provinces of Buenos Aires, Catamarca, Corrientes, Entre RÃ ­os, La Rioja, Mendoza, Misiones, Neuquen, Rio Negro, San Juan, San Luis, Santa Fe, and Tucuman. BOV A 1 and 2 AR-2 La Pampa and Santiago del Estero BOV A 1 and 2 AR-3 Cordoba BOV A 1 and 2 AR-4 Chubut, Santa Cruz and Tierra del Fuego BOV, OVI AR-5 Formosa (only the territory of Ramon Lista) and Salta (only the department of Rivadavia) BOV A 1 and 2 AR-6 Salta (only the departments of General Jose de San Martin, Oran, Iruya, and Santa Victoria) BOV A 1 and 2 AR-7 Chaco, Formosa (except the territory of Ramon Lista), Salta (except the departments of General Jose de San Martin, Rivadavia, Oran, Iruya, and Santa Victoria), Jujuy BOV A 1 and 2 AU  Australia AU-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW BA  Bosnia Hercegovina BA-0 Whole country  BG  Bulgaria BG-0 Whole country EQU BG-1 The provinces of Varna, Dobrich, Silistra, Choumen, Targovitchte, Razgrad, Rousse, V.Tarnovo, Gabrovo, Pleven, Lovetch, Plovdic, Smolian, Pasardjik, Sofia district, Sofia city, Pernik, Kustendil, Blagoevgrad, Vratza, Montana and Vidin BOV, OVI RUW, RUF BG-2 The provinces of Bourgas, Jambol, Sliven, Starazagora, Hasskovo, Kardjaliand and the 20 km-wide corridor on the border with Turkey  BH  Bahrain BH-0 Whole country  BR  Brazil BR-0 Whole country EQU BR-1 States of ParanÃ ¡, Minas Gerais (except regional delegations of Oliveira, Passos, SÃ £o GonÃ §alo de Sapucai, Setelagoas and BambuÃ ­), SÃ £o Paulo, EspÃ ­ritu Santo, Mato Grosso do Sul (except for the municipalities of Sete Quedas, Sonora, Aquidauana, Bodoqueno, Bonito, Caracol, Coxim, Jardim, Ladario, Miranda, Pedro Gomes, Porto Murtinho, Rio Negro, Rio Verde of Mato Grosso and CorumbÃ ¡), Santa Catarina, Goias and the regional units of Cuiaba (except for the municipalities of San Antonio de Leverger, Nossa Senhora do Livramento, Pocone and BarÃ £o de MelgaÃ §o), Caceres (except for the municipality of Caceres), Lucas do Rio Verde, Rondonopolis (except for the municipality of Itiquiora), Barra do GarÃ §a and Barra do Burges in Mato Grosso. BOV A 1 and 2 BR-2 State of Rio Grande do Sul BOV A 1 and 2 BR-3 State of Mato Grosso do Sul, municipality of Sete Quedas BOV A 1 and 2 BW  Botswana BW-0 Whole country EQU, EQW BW-1 The veterinary disease control zones 5, 6, 7, 8, 9 and 18 BOV, OVI, RUF, RUW F 1 and 2 BW-2 The veterinary disease control zones 10, 11, 12, 13 and 14 BOV, OVI, RUF, RUW F 1 and 2 BY  Belarus BY-0 Whole country  BZ  Belize BZ-0 Whole country BOV, EQU CA  Canada CA-0 Whole country BOV, OVI, POR, EQU, SUF, SUW, RUF, RUW G CH  Switzerland CH-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW CL  Chile CL-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF CN  China (Peoples Republic of) CN-0 Whole country  CO  Colombia CO-0 Whole country EQU CO-1 The zone included within the borderlines from the point where the Murri River flows into the Atrato River, downstream along the Atrato River to where it flows into the Atlantic Ocean from this point to the Panamanian border following the Atlantic coast-line to Cabo TiburÃ ³n; from this point to the Pacific Ocean following the Columbian-Panamanian border; from this point to the mouth of the Valle River along the Pacific coast and from this point along a straight line to the point where the Murri River flows into the Atrato River. BOV A 2 CO-3 The zone included within the borderlines from the mouth of the Sinu River on the Atlantic Ocean, upstream along the Sinu River to its head-Waters of Alto Paramillo, from this point to Puerto Rey on the Atlantic Ocean, following the borderline between the Department of Antiquia and CÃ ³rdoba, and from this point to the mouth of the Sinu River along the Atlantic coast. BOV A 2 CR  Costa Rica CR-0 Whole country BOV, EQU CS  Serbia and Montenegro (2) CS-0 Whole country BOV, OVI, EQU CU  Cuba CU-0 Whole country BOV, EQU DZ  Algeria DZ-0 Whole country  ET  Ethiopia ET-0 Whole country  FK  Falkland Islands FK-0 Whole country BOV, OVI, EQU GL  Greenland GL-0 Whole country BOV, OVI, EQU, RUF, RUW GT  Guatemala GT-0 Whole country BOV, EQU HK  Hong Kong HK-0 Whole country  HN  Honduras HN-0 Whole country BOV, EQU HR  Croatia HR-0 Whole country BOV, OVI, EQU, RUF, RUW IL  Israel IL-0 Whole country  IN  India IN-0 Whole country  IS  Iceland IS-0 Whole country BOV, OVI, EQU, RUF, RUW KE  Kenya KE-0 Whole country  MA  Morocco MA-0 Whole country EQU MG  Madagascar MG-0 Whole country  (MK)  Former Yugoslav Republic of Macedonia (3) MK-0 Whole country OVI, EQU MU  Mauritius MU-0 Whole country  MX  Mexico MX-0 Whole country BOV, EQU NA  Namibia NA-0 Whole country EQU, EQW NA-1 South of the cordon fences which extend from Palgrave Point in the west to Gam in the east BOV, OVI, RUF, RUW F 2 NC  New Caledonia NC-0 Whole country BOV, RUF, RUW NI  Nicaragua NI-0 Whole country  NZ  New Zealand NZ-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW PA  Panama PA-0 Whole country BOV, EQU PY  Paraguay PY-0 Whole country EQU PY-1 Chaco central and San Pedro areas BOV A 1 and 2 RO  Romania RO-0 Whole country BOV, OVI, EQU, RUW, RUF RU  Russian Federation RU-0 Whole country  RU-1 Region of Murmansk (Murmanskaya oblast) RUF SV  El Salvador SV-0 Whole country  SZ  Swaziland SZ-0 Whole country EQU, EQW SZ-1 Area west of the red line  fences which extends northwards from the river Usutu to the frontier with South Africa west of Nkalashane, BOV, RUF, RUW F 2 SZ-2 The veterinary foot and mouth surveillance and vaccination control areas as gazetted as a Statutory Instrument under legal notice number 51 of 2001 BOV, RUF, RUW F 1 and 2 TH  Thailand TH-0 Whole country  TN  Tunisia TN-0 Whole country  TR  Turkey TR-0 Whole country  TR-1 The provinces of Amasya, Ankara, Aydin, Balikesir, Bursa, Cankiri, Corum, Denizli, Izmir, Kastamonu, Kutahya, Manisa, Usak, Yozgat and Kirikkale EQU UA  Ukraine UA-0 Whole country  US  United States of America US-0 Whole country BOV, OVI, POR, EQU, SUF, SUW, RUF, RUW G UY  Uruguay UY-0 Whole country EQU BOV A 1 OVI A 1 and 2 ZA  South Africa ZA-0 Whole country EQU, EQW ZA-1 The whole country except:  the part of the foot-and-mouth disease control area situated in the veterinary regions of Mpumalanga and northern provinces, in the district of Ingwavuma of the veterinary region of Natal and in the border area with Botswana east of longitude 28 °, and  the district of Camperdown, in the province of KwaZuluNatal BOV, OVI, RUF, RUW F 2 ZW  Zimbabwe ZW-0 Whole country   = No certificate laid down and fresh meat imports are prohibited. (1) Without prejudice to specific certification requirements provided for by Community agreements with third countries. (2) Not including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999. (3) Former Yugoslav Republic of Macedonia; provisional code that does not affect the definitive denomination of the country to be attributed after the conclusion of the negotiations currently taking place in the United Nations.  = No certificate laid down and fresh meat imports are prohibited. ANNEX III SG (Supplementary guarantees) A : guarantees regarding the maturation, pH measurement and boning of fresh meat, excluding offal, certified according to the models of certificates BOV (point 10.6), OVI (point 10.6), RUF (point 10.7) and RUW (point 10.4). B : guarantees regarding matured trimmed offal as described in the model of certificate BOV (point 10.6). C : guarantees regarding laboratory test for classical-swine-fever in the carcases from which fresh meat certified according to the model of certificate SUW (point 10.3 bis) was obtained. D : guarantees regarding swill feed on holding(s) of animals from which fresh meat certified according to models of certificate POR (point 10.3 d)) was obtained. E : guarantees regarding tuberculosis test in the animals from where fresh meat certified according to the model of certificate BOV (point 10.4 d)) was obtained. F : guarantees regarding the maturation and de-boning of fresh meat, excluding offal, certified according to the models of certificates BOV (point 10.6), OVI (point 10.6), RUF (point 10.7) and RUW (point 10.4). G : guarantees regarding 1, exclusion of offals and spinal cord; and 2, testing and origin of cervid animals in relation to chronic wasting disease as referred to in the models of certificates RUF (point 9.2.1) and RUW (point 9.3.1). ANNEX IV MODEL RUF MODEL RUF